
	

115 S2495 IS: Student, Teachers, and Officers Preventing School Violence Act of 2018
U.S. Senate
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2495
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2018
			Mr. Hatch (for himself, Ms. Klobuchar, Mr. Rubio, Mr. Blumenthal, Mr. McConnell, Mr. Murphy, Mr. Grassley, Mr. Nelson, Mr. Cornyn, Ms. Stabenow, Mr. Heller, Ms. Heitkamp, Mr. Cassidy, Ms. Baldwin, Mrs. Capito, Mr. Brown, Ms. Murkowski, Mr. Udall, Mrs. Ernst, Mr. Jones, Ms. Collins, Mr. King, Mr. Young, Ms. Smith, Mr. Daines, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the grant program for school security in the Omnibus Crime Control and Safe Streets
			 Act of 1968.
	
	
		1.Short title
 This Act may be cited as the Student, Teachers, and Officers Preventing School Violence Act of 2018 or the STOP School Violence Act of 2018.
 2.Grant program for school securityPart AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.) is amended—
 (1)in section 2701 (34 U.S.C. 10551)— (A)in subsection (a), by striking , including the placement and use of metal detectors and other deterrent measures,  and inserting through evidence-based training, technology, and equipment and technical assistance to prevent violence;
 (B)in subsection (b)— (i)by striking paragraphs (2) and (3);
 (ii)by redesignating paragraph (1) as paragraph (2); (iii)by inserting before paragraph (2), as so redesignated, the following:
						
 (1)Evidence-based training to prevent student violence against others and self, including training for local law enforcement officers, school personnel, and students.;
 (iv)in paragraph (2), as so redesignated, by striking Placement and inserting the following: “Evidence-based technology and equipment to improve school security and prevent school violence, including—
						
 (i)the development and operation of anonymous reporting systems for threats of school violence, including mobile telephone applications, hotlines, and Internet websites; and
 (ii)placement;  (v)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;
 (vi)in paragraph (3), as so redesignated— (I)by inserting evidence-based school threat assessment and after operation of;
 (II)by inserting and school personnel, after law enforcement agencies; and (III)by striking specialized and inserting evidence-based; and
 (vii)by striking paragraph (6); (C)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively;
 (D)by inserting after subsection (b) the following:  (c)Contracts and subawardsA State, unit of local government, or Indian tribe may, in using a grant under this part for purposes authorized under subsection (b), use the grant to contract with or make one or more subawards to one or more—
 (1)schools or local education agencies; (2)nonprofit organizations; or
 (3)units of local government or tribal organizations.;  (E)in subsection (e), as so redesignated—
 (i)in paragraph (1), by striking 50 percent and inserting 75 percent; and (ii)by striking paragraph (3); and
 (F)in subsection (f), as so redesignated, by adding at the end the following: In awarding grants under this part, the Director shall also ensure, to the extent practicable and consistent with the individualized needs of each school at which improvements are to be made, an equitable distribution, in the aggregate, of funds among the uses specified in subsection (b).;
 (2)in section 2702 (34 U.S.C. 10552)— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in subparagraph (A), by inserting , including the process used by the applicant to identify and assess evidence-based programs, practices, technology, or equipment to be funded under the grant after grant; and
 (II)in subparagraph (B), by striking and at the end; (ii)in paragraph (2)—
 (I)in the matter preceding subparagraph (A)— (aa)by striking individuals not limited to;
 (bb)by inserting and other relevant individuals after officers; and (cc)by striking child psychologists and inserting licensed mental health professionals; and
 (II)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
						
 (3)include an assurance that the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Director may reasonably require; and
 (4)include a certification, made in a form acceptable to the Director, that— (A)the programs to be funded by the grant meet all the requirements of this part;
 (B)all the information contained in the application is correct; and (C)the applicant will comply with all provisions of this part and all other applicable Federal laws.; and
 (B)in subsection (b), by striking this part and inserting the STOP School Violence Act of 2018; (3)in section 2703 (34 U.S.C. 10553)—
 (A)in the section heading, by inserting ; grant accountability after Congress; (B)by striking Not later and inserting the following:
					
 (a)Annual reportNot later; and (C)by adding at the end the following:
					
 (b)Grant accountabilitySection 3026 (relating to grant accountability) shall apply to grants awarded by the Director under this part. For purposes of the preceding sentence, any references in section 3026 to the Attorney General shall be considered references to the Director and any references in that section to part LL shall be considered references to part AA.; 
 (4)in section 2704 (34 U.S.C. 10554)— (A)in paragraph (1)—
 (i)by striking a public and inserting an; and (ii)by inserting , including a Bureau-funded school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)) after secondary school;
 (B)in paragraph (2), by striking and at the end; (C)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following:  (4)the term evidence-based means a program, practice, technology, or equipment that—
 (A)demonstrates a statistically significant effect on relevant outcomes based on— (i)strong evidence from not less than 1 well-designed and well-implemented experimental study;
 (ii)moderate evidence from not less than 1 well-designed and well-implemented quasi-experimental study; or
 (iii)promising evidence from not less than 1 well-designed and well-implemented correlational study with statistical controls for selection bias;
 (B)demonstrates a rationale based on high-quality research findings or positive evaluation that such program, practice, technology, or equipment is likely to improve relevant outcomes, and includes ongoing efforts to examine the effects of the program, practice, technology, or equipment; or
 (C)in the case of technology or equipment, demonstrates that use of the technology or equipment is— (i)consistent with best practices for school security, including—
 (I)applicable standards for school security established by a Federal or State government agency; and (II)findings and recommendations of public commissions and task forces established to make recommendations or set standards for school security; and
 (ii)compliant with all applicable codes, including building and life safety codes; and (5)the term tribal organization has the same meaning given the term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(l)).; and
 (5)in section 2705— (A)by striking There are and inserting the following:
					
 (a)In generalThere are;  (B)by striking part $30,000,000 for each of fiscal years 2001 through 2009 and inserting the following:
					
 part—(1)$75,000,000 for fiscal year 2018; and (2)$100,000,000 for each of fiscal years 2019 through 2028.; and
 (C)by adding at the end the following:  (b)OffsetAny funds appropriated under this section may be offset by an equal reduction in the funds appropriated, if any, for the Comprehensive School Safety Initiative of the National Institute of Justice.
						(c)Rules of construction
 (1)None of the funds appropriated to carry out this part may be used to provide firearms or training in the use of firearms.
 (2)Nothing in this part shall be construed to prohibit any other existing or future law from permitting or funding the provision of firearms or training in the use of firearms..
